Citation Nr: 1505197	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-06 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depressive disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to March 1982 and from February 2003 to June 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, he has anxiety disorder and depressive disorder that are related to his active military service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, an anxiety disorder was incurred during his active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  
 
2.  Resolving reasonable doubt in the Veteran's favor, a depressive disorder was incurred during his active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Considering the claim on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2014).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background and Analysis

Here, the Veteran contends that he incurred anxiety and depressive disorders as a result of his military service.  Specifically, he claims that his experiences in Iraq/Kuwait caused him to develop anxiety and depressive disorders.  It is noted that he specifically has noted that he is not claiming that he has posttraumatic stress disorder (PTSD) as a result of his military service.  See his January 2011 notice of disagreement.  

With regard to in-service injury or disease the Veteran's DD-214 confirms that he served as a light vehicle mechanic during his second period of servicing Iraq/Kuwait.  His service treatment records (STRs) are absent any documentation of in-service anxiety or depression complaints.  

A post treatment record dated April 2010 indicated that the Veteran reported anxiety and depression.  He related this to inservice difficulties to include being berated by his superiors.  Other soldiers caused him stress as they worried that his hearing aids would malfunction.  On once occasions during service, he was in the sick barracks due to his diabetes and another suicidal soldier there threatened to end all of their lives.  These incidents caused him to suffer anxiety and panic attacks.  Now, his symptoms included depression, insomnia, psychosis, and delusions.  The final diagnoses were depression and anxiety.  

A fellow serviceman submitted a statement in support of the Veteran's claim in April 2010.  He recalled that the Veteran was under stress during service as he worried all the time that his hearing aid would malfunction.  Other soldiers expressed their concerns regarding the Veteran's hearing aid.  The Veteran's stress level resulted in the Veteran becoming irritable, temperamental, and isolated.  He suffered from panic attacks.  He also had diabetes and had to deal with a military diet that did not always accommodate this condition.  This was stressful to the Veteran.  

When examined by VA in October 2010, the Veteran was being seen for depression and anxiety.  He was treated with medications.  His current symptoms included intrusive thoughts related to his military service.  He had anxiety and problems with anger and irritability.  He was also depressed.  He had abused alcohol and used drugs in the past.  Upon examination, the Veteran was alert and oriented times three.  His thought process was linear, but his affect was anxious, and his speech was fluent, grammatical, and free of paraphasias.  The examiner stated that he demonstrated insight, and his attention and memory were within normal limits.  After review of the claims file, the examiner diagnosed anxiety and depressive disorders.  The examiner opined that these psychiatric disorders were not related to service.  For rationale, it was noted that that the Veteran had reported an increase in symptoms after losing his job in 2009.  

VA examination in September 2012 did not address anxiety disorder.  VA examination in December 2012 reported a diagnosis of depression.  The examiner's opinion was that the Veteran did not show PTSD and did not have a stressor that was due to his fear of hostile military activity.  

A VA social worker reported in a February 2013 report that the Veteran had depression and anxiety.  He noted that the Veteran related many incidents while on deployment that led to his anxiety.  He opined that the Veteran had "a lot" of anxious reactions to stressors during service.  His current symptoms included social isolation.  He was overly sensitive to any type of rejection or sarcasm from others.  Subsequently dated treatment documents, to include virtual records dated through 2013, show continued treatment for anxiety and depressive disorders.  

In sum, the Broad finds that the record supports an award of service connection for anxiety and depressive disorders.  In so finding, the Board acknowledges that the October 2010 VA examiner opined that the Veteran's anxiety and depression were unrelated to service; however, the Board finds the rationale for this opinion is inadequate, and thus, the opinion has little probative value.  In light of the history of inservice anxiety and depression throughout the record as reported by the Veteran and a fellow serviceman, as well as the February 2013 opinion that suggested that his current anxiety and depression are related to his military service, the Board finds that the evidence is deemed to be at least in equipoise as to whether his depression and anxiety are related to his events in active service.  

Accordingly, as the evidence is at least in equipoise as to whether the Veteran's anxiety and depressive disorders are related to military service, and the benefit-of-the-doubt rule is thus for application.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  The Board will therefore resolve reasonable doubt in the Veteran's favor and grant service connection for anxiety and depressive disorders.  
38 U.S.C.A §5107 (West 2014).  

ORDER

Entitlement to service connection for anxiety disorder is granted.  

Entitlement to service connection for depressive disorder is granted.  


____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


